Citation Nr: 1452419	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  14-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel 


INTRODUCTION

S.L. is alleged to have served in either the Commonwealth Army of the Philippines or as a recognized guerilla at times between August 1942 and January 1946.  S.L. died in September 2009.  The appellant claims as S.L.'s surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT
 
1.  S.L. lacked qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.
 
2.  Because S.L. lacked qualifying service, the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

Because S.L. did not have qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States, the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges initially that, although the appellant was not provided with pre-adjudication notice under the Veterans Claims Assistance Act of 2000 concerning her claim, the lack of notice was not prejudicial in this case.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)). The Court in Palor stated, "[I]n assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine Veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the (National Personnel Records Center's) refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."  See Palor, 21 Vet. App. at 332.  In other words, a VCAA notice error like the one which occurred in this case is not prejudicial where the appellant is not entitled to the benefit as a matter of law.  See also Valiao v. Principi, 17 Vet. App. 229 (2003).  

As will be explained below, S.L. did not have qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.  Such service is a fundamental pre-requisite to qualify for the compensation which the appellant seeks from the Filipino Veterans Equity Compensation Fund as S.L.'s surviving spouse.  See generally American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Because S.L. lacked qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States, the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund as his surviving spouse as a matter of law.

The appellant has not contended, and the evidence does not show, that there are additional outstanding service records demonstrating that S.L., in fact, had qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States which VA has not obtained or submitted to the relevant service department for verification.  Capellan v. Peake, 539 F.3d 1373 (2008) (finding that VA erred in denying the appellant's claim with no review of subsequent evidence by the service department). 

The appellant has not asserted that the lack of pre-adjudication VCAA notice was prejudicial to her.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board observes that notice as to what is required to substantiate a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, including VCAA notice, was provided to the appellant and her service representative in the June 2014 Statement of the Case.  Her claim also was readjudicated at that time. Accordingly, the Board concludes that, because no reasonable possibility exists that providing the appellant with further assistance will aid in substantiating her claim, the lack of pre-adjudication VCAA notice was not prejudicial.  See also Sanders v. Nicholson, 487 F.3d 881 (2007), rev'd sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Remanding to provide the appellant with additional VCAA notice would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In this case, it is the law, and not the facts, that are dispositive of the appeal.  Thus, the Board finds that the duties to notify and assist under the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has held that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  Given the forgoing, the Board will proceed to adjudicate the appellant's claim.


Filipino Veterans Equity Compensation Fund Claim

The appellant contends that her husband's service in either the Army of the Commonwealth of the Philippines Scouts or as a recognized guerrilla entitles her to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II. Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section. The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

S.L. filed a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund in February 2009 which was date-stamped as received by the RO in March 2009.  As noted in the Introduction, S.L. died in September 2009.  Thus, under section 1002(c)(2) of the American Recovery and Reinvestment Act, if S.L. was eligible for this payment, it will be paid to the appellant as his surviving spouse.  See American Recovery and Reinvestment Act § 1002(c)(2), Pub. L. No. 111-5 (enacted February 17, 2009).

In January 2010, September 2010, March 2013, May 2014, and June 2014 the National Personnel Records Center found that S.L. had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces. 

The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1) (2014).

Although the appellant has submitted a Philippine Army A.G.O. Form Number 55 which purports to show service in the Army of the Commonwealth of the Philippines, an October 1995 letter from the General Headquarters of the Armed Forces of the Philippines, a photocopy of a passbook from Philippines Veterans Bank, a photocopy of an ID card from the Veterans Federation of the Philippines, multiple affidavits, and an affidavit purportedly completed by S.L. in January 1946,  there is no acceptable evidence in any of these documents that S.L. had qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States such that the appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

The Board finds that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The National Personnel Records Center certified in January 2010, September 2010, March 2013, May 2014, and June 2014 that S.L. had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces such that the appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  S.L. was never service connected for any disorder.  

The Board acknowledges that the arguments presented by the appellant.  VA, however, is bound by the verification reports prepared by the National Personnel Records Center.  VA has no authority to change or amend the findings of the National Personnel Records Center.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992). The proper course for the appellant, if she believes that there is a reason to dispute the report of the service department concerning S.L.'s active service or the content of his military records, is to pursue such disagreement with the relevant service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 

Given the service department's repeated finding that S.L. had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

Therefore, the appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426 .


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


